Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 25-29 directed to a method of increasing reticulated platelets or producing new platelets in a subject in need thereof by administering to the subject a pharmaceutical preparation comprising modified IVIG or Fc region polypeptides of IVIG wherein at least 50% of branched glycans on the Fc region are disialylated by way of NeuAc-α 2,6-Gal terminal linkages) in the reply filed on August 12, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific pharmaceutical preparation as modified IVIG); and Species B (i.e., a single and specific type of platelets as reticulated platelets) in the reply filed on August 12, 2019, is acknowledged.  
Please note that after further consideration and in light of the search conducted, the election of species A and B is hereby removed.

Status of Claims
Claims 1-21 were originally filed on May 21, 2018. 

Claims 31-34 are currently pending and are under consideration.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 15/028,917, filed April 12, 2016, which claims status as a 371 (National Stage) of PCT/US2014/060363 filed October 14, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/891,778 filed on October 16, 2013. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 12, 2021, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 4/12/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 31-34 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 4/12/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 31-34 as being unpatentable over Barsam et al., Blood 117:5723-5732 (2011) (cited in the Action mailed on 11/15/19) in view of Wang et al. U.S. Publication No. 2015/0087814 A1 published on March 26, 2015 (effective filing data of February 10, 2012), and Schwab et al., Eur. J. Immunol. 42:826-830 (2012) has been withdrawn. 

New Rejections Necessitated by Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/688,772 (Schultes et al. U.S. Publication No. 2020/0087402 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Schultes et al. claims:

    PNG
    media_image1.png
    214
    648
    media_image1.png
    Greyscale

(See Schultes claim 1).  Schultes et al. also claims where at least 82%, 85%, or 87% of the branched glycans on the Fc domain are sialylated on both the α 1,3 arm and the α 1,6 arm by way of NeuAc-α 2,6-Gal terminal linkages (See Schultes claims 2-4).  The preparation is an aqueous solution (See Schultes 
For claims 31-34, regarding the method of using the pharmaceutical preparation, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Schultes et al. teaches a method of increasing reticulated platelets in a subject in need thereof by administering to the subject the pharmaceutical preparation (See specification, pg. 2, 6th paragraph) where the subject has immune-related thrombocytopenia (See specification, pg. 2, 7th paragraph) thereby satisfying the claim limitations as recited in instant claims 31 and 33; does not require that the subject to be treated was treated with thrombopoietin thereby satisfying the claim limitation as recited in instant claim 32; and teaches that the total platelet and/or reticulated platelet count before and/or after administering the preparation (See specification, pg. 29, last three paragraphs) thereby satisfying the claim limitation as recited in instant claim 34.  Therefore, the ‘772 claimed invention is not patentably distinct from the instantly claimed invention.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/            Examiner, Art Unit 1654